Citation Nr: 0618921	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-11 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritic spurring at 
T8, T9 and T10, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1955 to April 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

Arthritic spurring at T8, T9 and T10 is characterized by x-
ray evidence of some slight degenerative changes; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees (forward flexion to 70 degrees plus 15 degrees of 
extension, rotation, and bilateral bending); complaints of 
pain primarily the result of other service-connected 
disability; no muscle spasm; no muscle tenderness; no 
neurologic findings; no ankylosis; no disc disease; and no 
evidence of radiculopathy or related impairment of a lower 
extremity.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
arthritic spurring at T8, T9 and T10 are met from September 
26, 2003.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5242 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an increased rating for arthritic spurring, T8, 
T9 and T10, currently evaluated as 10 percent disabling.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran's claim for increase 
was received at the RO in December 2001.  Notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) was issued in 
January 2002, and the claim was denied in a September 2002 RO 
decision.  Accordingly, the timing of the notice is fully 
compliant with Pelegrini.  Additionally, another VCAA notice 
was issued in September 2003 prior to the de novo 
adjudication of the claim in an April 2004 Statement of the 
Case (SOC).  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The January 2002 notice, as with the later notice of 
September 2003, advised the veteran of the sort of evidence 
not of record that is necessary to substantiate the claim for 
increase on appeal, to include medical evidence of an 
increase in service-connected thoracic spine disability.  The 
claimant was advised of what evidence the VA will obtain, and 
what information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to this claim.  Although the notices 
made no reference to veteran's status and the effective date 
of any grant of an increased rating, there is no prejudice to 
the claimant since his veteran status is not questioned, and 
the claim is being granted-to the extent of a 20 percent 
evaluation effective upon the date of a change of regulation.  
The veteran also indicated in September 2003 that he has no 
further evidence to submit, and there is no entitlement to 
the increased 20 percent evaluation prior to the effective 
date of the change of regulation at 38 C.F.R. § 4.71a.  VA 
must apply the revised rating criteria beginning on the 
effective date of such revisions, but not before, i.e., 
without retroactive application.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  There is no evidence which could 
change this result.  Additional development or prejudice is 
not shown.  

The VA provided the veteran with an appropriate VA 
examination in August 2002, which included appropriate 
findings.  All pertinent VA and private treatment records 
were obtained.  VA has made reasonable efforts to obtain 
relevant records in support of the claim on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  Accordingly, there is no 
further available development indicated.  See 38 U.S.C.A. 
§ 5103(b).  



The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions and the SOC.  VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this appeal.  Given the development undertaken by the RO-
particularly, the VA examinations and opinion statement, and 
the fact that the veteran has pointed to no other pertinent 
evidence which has not been obtained, the record is ready for 
appellate review of the claim on appeal.  Proceeding with 
this claim would not therefore inure to the veteran's 
prejudice.  

The veteran and his representative have been advised of the 
need to submit medical evidence of increased symptomatology 
due to service-connected thoracic spine disability.  However, 
the evidence of record favors no more than a 20 percent 
evaluation.  There is adequate evidence of record to 
adjudicate the claim on appeal.  Accordingly, there is no 
prejudice in proceeding with a decision in the appeal at this 
time.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); See 
also, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
38 C.F.R. § 20.1102 (2005) (Pertaining to harmless error).  

The Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

The requirements for an evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).



Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

Traumatic arthritis, established by x-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Additionally, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V; See also, Note (2), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

The veteran's claim for increase was received in December 
2001, and the applicable rating criteria have been amended 
twice since that time.  

On VA examinations in September 2001 and August 2002, 
notation was made that the veteran's multiple complaints of 
severe pain and symptomatology involves multiple joints and 
areas of the body that do not relate to the service-connected 
disability presently at issue.  No ankylosis or degenerative 
disc disease was diagnosed.  

Under Diagnostic Code 5291 (former criteria effective prior 
to September 23, 2002), limitation of motion of the dorsal 
(thoracic, dorsal or thoracolumbar) spine due to arthritis 
was assigned no more than a 10 percent rating for either 
moderate or severe limitation of motion due to pain.  An 
evaluation in excess of 10 percent was not available on 
account of arthritis of the thoracic spine on the basis of 
limitation of motion without a showing of favorable or 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5288.  The veteran does not assert, and the evidence does not 
show, the existence of any ankylosis of the dorsal spine.  
Additionally, a 20 percent evaluation is not warranted under 
Diagnostic Code 5010 unless there is a showing of x-ray 
evidence of involvement of 2 or more major joints, or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The thoracic spine is one major joint group, 
not two.  The former criteria for degenerative disc disease 
at Diagnostic Code 5293 do not apply because the veteran is 
not shown to have this diagnosis.  Similarly, Diagnostic Code 
5295 does not apply because the veteran is not shown to have 
a diagnosis of lumbosacral strain.  

All former criteria for the evaluation of arthritic changes 
at T8-10, thoracic spine, effective prior to September 23, 
2002, warrant no more than a 10 percent rating.  

Regulatory amendments which became effective September 23, 
2002 regard degenerative disc disease and are not applicable 
to this case.  Regulatory amendments effective September 26, 
2003 included substantive changes to the schedular criteria 
for evaluating the thoracolumbar spine.  See, 38 C.F.R. § 
4.71a.  See also, 67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454-51458 (August 27, 2003).  VA must 
apply the revised rating criteria beginning on the effective 
date of such revisions, but not before, i.e., without 
retroactive application.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

For the period beginning September 26, 2003, the current 
(revised) criteria for rating injuries of the spine provides 
as follows for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine......................................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine................................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis
of the entire thoracolumbar 
spine...................................................................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable
ankylosis of the entire cervical 
spine................................................................
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees
but not greater than 60 degrees; or, forward flexion of the 
cervical spine
greater than 15 degrees but not greater than 30 degrees; or, 
the combined
range of motion of the thoracolumbar spine not greater than 
120 degrees;
or, the combined range of motion of the cervical spine not 
greater than 170
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or
abnormal 
kyphosis.................................................................................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not
greater than 85 degrees; or, forward flexion of the cervical 
spine greater
than 30 degrees but not greater than 40 degrees; or, combined 
range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater
than 235 degrees; or, combined range of motion of the 
cervical spine greater
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding,
or localized tenderness not resulting in abnormal gait or 
abnormal spinal
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.........................................................................................
...............10

Under note (2), for VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Under note (3) 
of the foregoing, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

On examination in August 2002, the VA physician was of the 
opinion that the veteran's complaints of thoracic spine pain 
were more likely the result of rib pain, associated with 
service-connected disability not presently at issue, than of 
any back pain related to his thoracic arthritis at T8-10.  
The veteran is service-connected for residuals of a gunshot 
wound of the right posterior chest involving Muscle Group II.  
This disability is current rated as 20 percent disabling.  
Symptoms associated with this gunshot wound injury are not 
for consideration in the instant appeal.  Additionally, 
symptoms of pain, whether associated with service-connected 
gunshot wound residuals or service-connected thoracic spine 
disorder, may not be twice compensated.  38 C.F.R. § 4.14.  

However, application of the most recent revision of the 
rating code for the applicable period supports the assignment 
of a 20 percent rating, effective the date of such revision.  
Kuzma, supra.  The August 2002 VA examination report, as with 
the September 2001 VA examination report, includes x-ray 
evidence of some slight degenerative changes of the thoracic 
spine, with forward flexion to 70 degrees, extension to 15 
degrees, rotation to 15 degrees, and right and left lateral 
bending to 15 degrees.  The veteran was found to have no 
muscle spasm.  He had no muscle tenderness.  There were no 
neurologic findings.  The veteran had no ankylosis.  No disc 
disease was found.  There was no evidence of radiculopathy, 
and no impairment of a lower extremity associated with 
service-connected thoracic spine disability.  

The August 2002 VA examination findings warrant a 20 percent 
evaluation under Diagnostic Codes 5010-5242 for arthritis of 
the thoracic spine, with a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
veteran's demonstrated forward flexion, backward extension, 
rotation, and lateral bending total 115 degrees of motion of 
the thoracolumbar spine.  This finding, and no other, 
warrants a 20 percent rating under the revised criteria at 
Diagnostic Code 5242.  

The objective clinical findings of record warrant no more 
than a 10 percent disability evaluation under the former and 
interim criteria, effective prior to September 26, 2003, and 
no more than a 20 percent evaluation under the revised 
criteria in effect from September 26, 2003.  While the 
veteran is shown to have pain on motion of the thoracic 
spine, with no findings of greater limitation of motion of 
the thoracolumbar spine, no ankylosis, no degenerative disc 
disease, an increased evaluation is not warranted.  The 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Thus, the 
new regulations account for the veteran's functional 
limitations attributable to pain.  


ORDER

An evaluation in excess of 10 percent for arthritic spurring 
at T8, T9 and T10, prior to September 26, 2003, is denied.  

A 20 percent evaluation for arthritic spurring at T8, T9 and 
T10, from September 26, 2003, is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


